             Case 2:15-cv-05642-CAS-JC Document 341 Filed 06/12/19 Page 1 of 9 Page ID #:4397



                  1 CHRISTINE LEPERA (admitted pro hac vice)
                      ctl@msk.com
                  2 JEFFREY M. MOVIT (admitted pro hac vice)
                      jmm@msk.com
                  3 JACOB D. ALBERTSON (admitted pro hac vice)
                      j1a@msk.com
                  4 MITCHELL SILBERBERG & KNUPP LLP
                    437 Madison Avenue, 25th Floor
                  5 New York, New York 10022
                    Telephone: (212) 509-3900
                  6 Facsimile: (212) 509-7239
                  7 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  8 GABRIELLA A. NOURAFCHAN (SBN 301594)
                      gan@msk.com
                  9 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                 10 Los Angeles, California 90067
                    Telephone: (310) 312-2000
                 11 Facsimile: (310) 312-3100
                 12 GREENBERG TRAURIG, LLP
                    VINCENT H. CHIEFFO (SBN 49069)
                 13 Email: ChieffoV@gtlaw.com
                    ALANA C. SROUR (SBN 271905)
                 14 Email: SrourA@gtlaw.com
                    1840 Century Park East, Suite 1900
                 15 Los Angeles, CA 90067-2121
                    Telephone: 310-586-7700
                 16 Facsimile: 310-586-7800
                 17 Attorneys for Defendants
                 18                      UNITED STATES DISTRICT COURT
                 19     CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 20 MARCUS GRAY, et al.,          CASE NO. 2:15-cv-05642-CAS (JCx)
                 21             Plaintiffs,                   Honorable Christina A. Snyder
                 22       v.                                  DEFENDANTS’ MOTION IN
                                                              LIMINE NO. 5 TO EXCLUDE
                 23 KATHERYN ELIZABETH HUDSON,                EVIDENCE OF PURPORTED
                    et al.,                                   PLAYING OF “JOYFUL NOISE”
                 24                                           DURING RADIO AND TV
                            Defendants.                       INTERVIEWS
                 25
                                                              Final Pretrial Conference
                 26                                           Date:        July 1, 2019
                                                              Time:        11:00 a.m.
                 27                                           Courtroom: 8D – 8th Fl., First Street
    Mitchell     28                                           Filed:   July 1, 2014
  Silberberg &                                                Trial:   July 16, 2019
   Knupp LLP
11134797.1
                         DEFENDANTS’ MIL NO. 5 EXCLUDING EVIDENCE OF RADIO AND TELEVISION PLAYS
             Case 2:15-cv-05642-CAS-JC Document 341 Filed 06/12/19 Page 2 of 9 Page ID #:4398



                  1                        NOTICE OF MOTION AND MOTION
                  2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                  3         PLEASE TAKE NOTICE THAT at the Pretrial Conference in this matter
                  4 on July 1, 2019, at 11:00 a.m., or as soon thereafter as counsel may be heard, in
                  5 Courtroom 8D of the Federal Courthouse located at 350 West 1st Street, Los
                  6 Angeles, CA 90012, Defendants Capitol Records, LLC, Jordan Houston, Lukasz
                  7 Gottwald, Sarah Theresa Hudson, Karl Martin Sandberg, Henry Russell Walter,
                  8 UMG Recordings, Inc., Universal Music Group, Inc., WB Music Corp., Kobalt
                  9 Music Publishing America, Inc., Kasz Money, Inc., Katheryn Elizabeth Hudson,
                 10 and Kitty Purry, Inc. (collectively “Defendants”) will and hereby do move for an
                 11 order excluding any testimony by Marcus Gray (“Gray”) or his wife, Crystal Gray,
                 12 that Marcus Gray was interviewed on radio or television in cities where he
                 13 performed in concert and that “Joyful Noise”—or at least an excerpt from it—was
                 14 played in the course of that interview.
                 15          The evidence should be excluded on the grounds that it (1) lacks
                 16 foundation; (2) lacks personal knowledge; (3) is speculative; (4) is unreliable and
                 17 not corroborated; (5) is hearsay; (6) is irrelevant; and (7) is prejudicial.
                 18         This Motion is made following the conferences of counsel pursuant to Local
                 19 Rules 7-3 and 16-2.6, which took place on May 24, 2019 and June 6, 2019. Wais
                 20 Decl., ¶ 2. This Motion is based on this Notice of Motion and Motion, the attached
                 21 Memorandum of Points and Authorities, any supporting declarations, any further
                 22 briefing regarding this Motion, the pleadings and evidence in the Court’s files, and
                 23 such other evidence and arguments that the Court may consider at the hearing on
                 24 this Motion.
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                2
11134797.1
                           DEFENDANTS’ MIL NO. 5 EXCLUDING EVIDENCE OF RADIO AND TELEVISION PLAY
             Case 2:15-cv-05642-CAS-JC Document 341 Filed 06/12/19 Page 3 of 9 Page ID #:4399



                  1 DATED: June 12, 2019                    MITCHELL SILBERBERG & KNUPP LLP
                  2
                                                            By: /s/ Aaron M. Wais
                  3                                         Aaron M. Wais (SBN 250671)
                                                            Attorneys for Defendants other than Katheryn
                  4
                                                            Elizabeth Hudson, and Kitty Purry, Inc.
                  5
                  6 DATED: June 12, 2019                    GREENBERG TRAURIG, LLP
                  7
                                                            By: /s/ Vincent H. Chieffo
                  8                                         Vincent H. Chieffo (SBN 49069)
                  9                                         Attorneys for Defendants Katheryn Elizabeth
                                                            Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                 10
                 11
                 12                   ATTESTATION REGARDING SIGNATURES
                 13         Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that all Parties,
                 14 on whose behalf this entire filing is jointly submitted, concur in this filing’s
                 15 content and have authorized its filing.
                 16
                      Dated: June 12, 2019                   /s/ Aaron M. Wais
                 17
                                                            Aaron M. Wais
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                3
11134797.1
                           DEFENDANTS’ MIL NO. 5 EXCLUDING EVIDENCE OF RADIO AND TELEVISION PLAY
         Case 2:15-cv-05642-CAS-JC Document 341 Filed 06/12/19 Page 4 of 9 Page ID #:4400



                1                  MEMORANDUM OF POINTS AND AUTHORITIES
                2 I.         Introduction and Statement Of Relevant Facts
                3            At trial, Plaintiffs bear the burden of proving that defendants Walter and
                4 Gottwald—the sole defendants responsible for creating the allegedly infringing
                5 instrumental music for “Dark Horse”1—copied “Joyful Noise” in creating their
                6 instrumental music. This means Plaintiffs must prove access—meaning that
                7 Walter or Gottwald had a reasonable opportunity to hear “Joyful Noise” before
                8 creating the instrumental music for “Dark Horse”—as well as substantial
                9 similarity. As to access, Plaintiffs have long admitted that they have no direct
               10 evidence of Walter or Gottwald having had an opportunity to hear “Joyful Noise”
               11 or circumstantial evidence that they heard it through a chain of events (i.e., an
               12 intermediary). They have confirmed that they will not argue either theory at trial.
               13            Instead, Plaintiffs’ sole theory of access has always been that “Joyful Noise”
               14 was allegedly “widely disseminated” such that a jury could infer that Walter or
               15 Gottwald had a reasonable opportunity to hear the song. On summary judgment,
               16 Plaintiffs attempted to prove this theory through evidence that an excerpt from
               17 “Joyful Noise” was purportedly played during unspecified radio and television
               18 interviews of Marcus Gray while he was on concert tours. The Court, however,
               19 “[did] not rely on this evidence insofar as it may demonstrate access,” correctly
               20 reasoning that any interviews of Gray were irrelevant because it was undisputed
               21 that Walter and Gottwald had never heard Gray being interviewed. Wais Decl.,
               22 Ex. 1 (MSJ Order), pp. 11-12, n. 3. The Court also refused to accept Plaintiffs’
               23 evidence because Plaintiffs “did not identify[] the names of the television and radio
               24 stations that Gray claimed to have been interviewed by.” Id.
               25            Nothing has changed since summary judgment. Plaintiffs still do not dispute
               26 that Walter and Gottwald never heard them being interviewed. (Plaintiffs cannot
               27
                    1
  Mitchell     28       See Dkt. 287, p. 3, ¶ 11; Wais Decl., Ex. 1 (MSJ Order), pp. 8-9.
Silberberg &
 Knupp LLP
                                                                4
                           DEFENDANTS’ MIL NO. 5 EXCLUDING EVIDENCE OF RADIO AND TELEVISION PLAY
             Case 2:15-cv-05642-CAS-JC Document 341 Filed 06/12/19 Page 5 of 9 Page ID #:4401



                  1 even rebut the undisputed testimony of Walter and Gottwald that they did not
                  2 know who Gray was before this litigation.) Plaintiffs also have not produced any
                  3 additional evidence corroborating these purported interviews, much less that some
                  4 snippet of “Joyful Noise” was played during the interview. Instead, the evidence
                  5 remains the same as on summary judgment.
                  6          Nevertheless, Plaintiffs have stated their intent to rely at trial on the same
                  7 evidence of “Joyful Noise” playing during Gray’s interviews already rejected by
                  8 this Court. The evidence, however, is still irrelevant to proving that Walter or
                  9 Gottwald had a reasonable opportunity to hear “Joyful Noise” and should be
                 10 excluded. Moreover, any minimal probative value is outweighed by the prejudice
                 11 of admitting it. Finally, the evidence is still inadmissible as it continues to lack
                 12 foundation, personal knowledge, and constitute hearsay.
                 13 II.     Interviews of Gray Are Irrelevant to Access.
                 14         Only relevant evidence—defined as evidence having “any tendency to make
                 15 a fact more or less probable than it would be without the evidence”—is admissible.
                 16 Fed. R. Evid. 401, 402. Here, Plaintiffs argue that the playing of “Joyful Noise”
                 17 during radio and television interviews of Gray is relevant to prove “widespread
                 18 dissemination” but do not explain how. This Court already rejected this argument
                 19 on summary judgment and nothing compels a different conclusion now.
                 20         Widespread dissemination is markedly different from “proof that defendant
                 21 actually viewed, read, or heard the work at issue”2 or “circumstantial evidence …
                 22 establishing a chain of events linking the plaintiff’s work and the defendant’s
                 23 access.”3 “Widespread dissemination” is pertinent only in those circumstances
                 24 where (1) a song achieves “an appreciable level of national saturation,” which
                 25 “centers on the degree of a work’s commercial success and on its distribution
                 26
                      2
                 27   Briggs v. Blomkamp, 70 F. Supp. 3d 1155, 1165 (N.D. Cal. Oct. 3, 2014).
                    3
                      Loomis v. Cornish, 836 F.3d 991, 995 (9th Cir. 2016); see also Ninth Cir. Jury
    Mitchell     28 Instr. 17.18, Supp. Instr.
  Silberberg &
   Knupp LLP
                                                                5
11134797.1
                           DEFENDANTS’ MIL NO. 5 EXCLUDING EVIDENCE OF RADIO AND TELEVISION PLAY
             Case 2:15-cv-05642-CAS-JC Document 341 Filed 06/12/19 Page 6 of 9 Page ID #:4402



                  1 through radio, television, and other relevant mediums” or (2) there is “saturation in
                  2 a relevant market in which both the plaintiff and the defendant participate.”
                  3 Loomis, 836 F.3d at 994-95, 997-98 (citing cases). Moreover, regardless of the
                  4 theory of access, the evidence must support a “reasonable possibility, not merely a
                  5 barely possibility,” that the defendant heard the work. Id. at 995; Three Boys
                  6 Music Corp. v. Bolton, 212 F.3d 477, 482-84 (9th Cir. 2000) (reasonable
                  7 opportunity requires more than mere speculation or conjecture). As such, even in
                  8 the context of widespread dissemination, a plaintiff must prove facts that explain
                  9 why the specific dissemination sought to be proven would support the inference
                 10 that the defendant author had a reasonable opportunity to hear plaintiff’s song.
                 11         Here, common sense dictates that speculative evidence that “Joyful Noise”
                 12 could be heard in the background of radio and television interviews of Gray cannot
                 13 possibly be direct proof or circumstantial evidence probative of establishing an
                 14 inference that Walter or Gottwald heard “Joyful Noise” because is undisputed that
                 15 Walter and Gottwald did not listen to these interviews.4 In fact, they did not even
                 16 know who Gray and Lecrae Moore were until this litigation was filed In this
                 17 regard, it does not matter if and how many times Gray was interviewed or if
                 18 “Joyful Noise” could be heard in the background; Walter and Gottwald
                 19 undisputedly did not hear these interviews and, thus, could not have heard “Joyful
                 20 Noise.”
                 21
                      4
                 22     Walter and Gottwald specifically deny knowing who Gray was before this
                      litigation or hearing him being interviewed on the radio or television. Wais Decl.,
                 23   Ex. 2 (Walter MSJ Decl.), ¶¶ 7-8, 10; Ex. 3 (Gottwald MSJ Decl.), ¶¶ 6-7, 9.
                      Plaintiffs, in turn, concede that they have no evidence to the contrary, or that it was
                 24   played on the radio. Wais Decl., Ex. 4 (Gray Depo. Tr.), pp. 38, l. 14-40, l. 2 &
                      41, l. 4-42, l. 16; Ex. 5 (Ojukwu Depo. Tr.), pp. 49, l. 8-52, l. 9 & 53, l. 19-55, l.2;
                 25   Ex. 6 (Lambert Depo. Tr.), pp. 62, l. 2-66, l. 11, 67, l. 9-68, l. 25, & 69, ll. 3-8.
                      Moreover, Gray is admittedly a Christian music artist and his interviews would
                 26   have been on Christian radio or television stations during concert stops. Ex. 5
                      (Ojukwu Dep. Tr.), p. 53, ll. 19-22. Yet, Walter and Gottwald affirmatively
                 27   testified that they have never followed Christian music, including listening to it on
                      Christian radio or otherwise; testimony Plaintiffs cannot rebut. Wais Decl., Ex. 2
    Mitchell     28   (Walter MSJ Decl.), ¶¶ 9-10, 18-19; Ex. 3 (Gottwald MSJ Decl.), ¶¶ 8-9, 17-18.
  Silberberg &
   Knupp LLP
                                                                 6
11134797.1
                           DEFENDANTS’ MIL NO. 5 EXCLUDING EVIDENCE OF RADIO AND TELEVISION PLAY
             Case 2:15-cv-05642-CAS-JC Document 341 Filed 06/12/19 Page 7 of 9 Page ID #:4403



                  1         Nor should Plaintiffs be heard to argue that these purported concerts
                  2 somehow prove widespread dissemination. Sporadic interviews where a snippet of
                  3 a song might have played in the background cannot possibly evidence national
                  4 saturation. Nor can it evidence saturation in a market in which Walter or Gray also
                  5 participated because Walter and Gottwald undisputedly did not follow Christian
                  6 music. Supra, n. 4. And again, it is undisputed that neither heard Gray being
                  7 interviewed. Consistent therewith, this Court on summary judgment, as well as
                  8 courts throughout the country have rejected similar evidence submitted as support
                  9 for widespread dissemination. See, e.g., Apps v. Universal Music Group, Inc., 283
                 10 F. Supp. 3d 946, 955 (D. Nev. 2017) (no widespread dissemination where “no
                 11 evidence that … defendants or another member of Universal Music Group were
                 12 present [at live performances] and heard [the allegedly infringed song]”); Loomis
                 13 v. Cornish, 2013 WL 6044345, at *12 (C.D. Cal. Nov. 13, 2013), aff’d, 836 F.3d
                 14 991 (9th Cir. 2016) (concerts could not evidence widespread dissemination where
                 15 plaintiff “[did] not dispute that he has no reason to believe that any [defendant]
                 16 ever attended any performance of BRC.”); Benson v. Coca-Cola Co., 795 F.2d
                 17 973, 975 (11th Cir. 1986) (no “reasonable possibility” of access where plaintiff
                 18 “produced no evidence that [defendant’s] songwriters visited any of the places of
                 19 performance”). The evidence should be excluded.
                 20 III.    The Evidence is Inadmissible Because It Lacks Foundation, Calls for
                 21         Speculation, Is Unreliable and is Hearsay.
                 22         In addition to being irrelevant, Plaintiffs’ evidence of interviews is
                 23 inadmissible, another conclusion this Court correctly reached on summary
                 24 judgment. As proof of Gray’s interviews and the purported playing of “Joyful
                 25 Noise” in the background, Plaintiffs have not produced authenticated copies of
                 26 such interviews. Nor have they produced records that interviews occurred, much
                 27 less where the interviews took place, on what station, to what audience size the
    Mitchell     28 interviewed was broadcast, and that “Joyful Noise” was played. Instead, Plaintiffs
  Silberberg &
   Knupp LLP
                                                                7
11134797.1
                           DEFENDANTS’ MIL NO. 5 EXCLUDING EVIDENCE OF RADIO AND TELEVISION PLAY
             Case 2:15-cv-05642-CAS-JC Document 341 Filed 06/12/19 Page 8 of 9 Page ID #:4404



                  1 intend to present the testimony of Gray or his wife, who will simply say this. Of
                  2 course, in his summary judgment declaration, the best Gray could do was to testify
                  3 that he was interviewed while in many of the unnamed cities he performed
                  4 concerts in and that “Joyful Noise”—or at least an excerpt from the song—was
                  5 played during the interview. Wais Decl., Ex. 7 (Gray MSJ Decl.), ¶ 12.5 Such
                  6 conclusory testimony is the very type of evidence that should be excluded as
                  7 lacking foundation and personal knowledge; not being authenticated; and being
                  8 unreliable. See FRE 602 & 901.
                  9         The testimony is also hearsay without an exception—Gray and Crystal Gray
                 10 cannot testify to the contents of an interview to prove the truth of the same; again,
                 11 the actual interviews themselves or other authenticated records of the same are
                 12 necessary. Fed. R. Evid. 802, 803. The evidence should be excluded.
                 13 IV.     Evidence Of Live Performances Is Prejudicial.
                 14         Finally, even if marginally relevant, the evidence should be excluded
                 15 because it presents a serious risk of prejudice as it will undoubtedly confuse the
                 16 issues and mislead jurors into speculating that Walter or Gottwald had a reasonable
                 17 opportunity to hear “Joyful Noise,” when, as explained above, it is undisputed that
                 18 it cannot be. This is precisely the type of “unfair prejudice” and “misleading [of]
                 19 the jury” that the Rule 403 seeks to prevent. See U.S. v. Espinoza-Baza, 647 F.3d
                 20 1182, 1190 (9th Cir. 2011) (affirming exclusion under FRE 403 where the
                 21 evidence “if admitted, would have created a substantial risk of confusion and that it
                 22 might have caused the jury to base its verdict on highly speculative evidence...”).
                 23                                    CONCLUSION
                 24         For the foregoing reasons, Defendants respectfully request that the Court
                 25 grant its motion in limine.
                 26
                      5
                 27  His wife, in turn, did not provide any testimony whatsoever. Given Gray’s lack
                    of knowledge, one would assume that if Crystal Gray had verifiable and reliable
    Mitchell     28 evidence to share, she would have done so.
  Silberberg &
   Knupp LLP
                                                               8
11134797.1
                          DEFENDANTS’ MIL NO. 5 EXCLUDING EVIDENCE OF RADIO AND TELEVISION PLAY
             Case 2:15-cv-05642-CAS-JC Document 341 Filed 06/12/19 Page 9 of 9 Page ID #:4405



                 1 DATED: June 12, 2019              MITCHELL SILBERBERG & KNUPP LLP
                 2
                                                     By: /s/ Aaron M. Wais
                 3                                   Aaron M. Wais (SBN 250671)
                                                     Attorneys for Defendants other than Katheryn
                 4
                                                     Elizabeth Hudson, and Kitty Purry, Inc.
                 5
                 6 DATED: June 12, 2019              GREENBERG TRAURIG, LLP
                 7
                                                     By: /s/ Vincent H. Chieffo
                 8                                   Vincent H. Chieffo (SBN 49069)
                 9                                   Attorneys for Defendants Katheryn Elizabeth
                                                     Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                         9
11134797.1
                        DEFENDANTS’ MIL NO. 5 EXCLUDING EVIDENCE OF RADIO AND TELEVISION PLAY
